

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE
AND SALE OF REAL ESTATE


THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE (this
“Amendment”) is made as of the 14th day of September, 2018 (the “Amendment
Date”) between FCPT ACQUISITIONS, LLC, a Delaware limited liability company
(“Purchaser”) and BRINKER PROPERTY CORPORATION, a Delaware corporation and
BRINKER PROPCO FLORIDA, INC., a Delaware corporation (collectively, “Seller”).
RECITALS
Purchaser and Seller entered into that certain Agreement for Purchase and Sale
of Real Estate dated as of August 1, 2018 (the “Agreement”) with respect to the
purchase and sale of the “Properties” described in the Agreement. Unless
otherwise defined in this Amendment, all capitalized terms used in this
Amendment have the meanings set forth in the Agreement. Purchaser and Seller
desire to amend the Agreement as provided below.
AGREEMENT
In consideration of the mutual covenants and provisions of this Amendment and
the Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.Closing. The references to “September 14, 2018” set forth in items (a) and (b)
of the last paragraph of Section 8 of the Agreement are hereby revised to
“September 28, 2018”.
2.No Other Changes. Except as specifically amended by this Amendment, the
Agreement shall remain unchanged and in full force and effect, and is hereby
ratified and confirmed.
3.Counterparts. This Amendment may be executed in any number of counterparts,
and via facsimile, “.pdf” or other electronic means, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.


[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives as of the Amendment Date
written above.


PURCHASER:
FCPT ACQUISITIONS, LLC,

a Delaware limited liability company




By: /s/ Gerald Morgan    
Name (Print): Gerald Morgan     
Title: President    


SELLER:
BRINKER PROPERTY CORPORATION,

a Delaware corporation


 
By: /s/ Christopher L. Green    
Name (Print): Christopher L. Green     
Title: President    


BRINKER PROPCO FLORIDA, INC.,
a Delaware corporation


 
By: /s/ Christopher L. Green    
Name (Print): Christopher L. Green     
Title: President    


